Citation Nr: 0217185	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  96-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left eye 
disability.

2.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1988 to September 1992.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 1995 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to the benefits 
sought.  The veteran testified at a personal hearing before 
a hearing officer at the RO in December 1996. (A separate 
decision of the Board in July 2002 denied service connection 
for a bilateral knee disorder and granted a 10 percent 
rating for residuals of the removal of the left navicular 
accessory bone.)


FINDINGS OF FACT

1.  Notice of the RO's denial of the veteran's claims was 
mailed on September 11, 1995.

2.  A notice of disagreement (NOD) with regard to the above 
claims was received by the RO on February 21, 1996.

3.  A statement of the case (SOC) was mailed to the veteran 
on March 18, 1996; it notified the veteran that he was 
required to file a formal appeal within 60 days of the date 
of the notice, or within one year of the notice of the 
decision being appealed.

4.  A VA Form 9, Appeal to the Board of Veterans' Appeals, 
was received by the RO on May 15, 1996; the form specified 
the veteran was appealing the RO's decision regarding 
service connection for his back and knee disabilities, and 
the rating of his navicular bone removal; there was no 
mention of left eye or left ear disability.  

5.  The earliest mention of left ear or left eye disability 
by the veteran after the March 1996 SOC was issued was at a 
hearing before a hearing officer at the RO in December 1996.


CONCLUSIONS OF LAW

1.  The veteran did not file a timely substantive appeal on 
the claim of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
left eye disability, and the Board lacks jurisdiction to 
consider this issue. 38 U.S.C.A. §§ 7105, 7108 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b), 
20.303 (2002).

2.  The veteran did not file a timely substantive appeal on 
the claim of entitlement to a compensable rating for left 
ear hearing loss, and the Board lacks jurisdiction to 
consider this issue. 38 U.S.C.A. §§ 7105, 7108 (West 1991 & 
Supp. 2002); 38 C.F.R. §§  20.200, 20.202, 20.300, 
20.302(b), 20.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues listed above.  
The law provides that "...questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3); see 
VAOPGCPREC 9-99 (August 18, 1999).  In July 2002, the 
veteran and his representative were given notice that the 
Board would consider whether the substantive appeal on the 
issues was timely and was given an opportunity to request a 
hearing or present argument related to this issue. See 
38 C.F.R. § 20.203.  Although the Board has the obligation 
to assess its jurisdiction, it must consider whether doing 
so in the first instance is prejudicial to the veteran.  Cf. 
Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.  The July 2002 letter to the veteran 
provided him notice of the pertinent regulations, as well as 
notice of the Board's intent to consider this issue.  He was 
given 60 days to submit argument on this issue and provided 
an opportunity to request a hearing.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The NOD 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  The SOC is to be forwarded to the appellant 
at his most recent address of record, with a copy provided 
to the representative.  38 C.F.R. § 19.30(a).  Thereafter, a 
claimant must file the substantive appeal within 60 days 
from the date the SOC is mailed or within the remainder of 
the one-year time period from the date of mailing of notice 
of the initial determination being appealed, whichever ends 
later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).
A substantive appeal consists of a properly completed VA 
Form 9 or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  A transcript of hearing 
testimony may also constitute a substantive appeal.  See 
generally Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993)(an 
oral statement at an RO hearing, when later reduced to 
writing in transcript, operated as the functional equivalent 
of a "written communication" for purposes of filing an NOD).  
The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed. 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.202.  To the extent feasible, the argument 
should be related to specific items in the SOC.  Id.  If the 
SOC addressed multiple issues, the appeal must either 
indicate that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103.

A rating decision of September 1995 found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a left eye disability, and denied 
a compensable rating for loss of hearing in the left ear.  
The RO notified the veteran of this decision by a letter 
dated September 11, 1995.  Therefore, the one-year appeals 
period expired on September 11, 1996, one year after "the 
date of mailing of the notice of the result of the initial 
review or determination." 38 U.S.C.A. § 7105(b)(1).

A timely NOD regarding the claims at issue here was received 
at the RO on February 21, 1996.  The RO issued an SOC on 
March 18, 1996, which was mailed to the veteran at his most 
recent address of record.  A copy was provided to his 
representative.  The veteran was notified that he was 
required to file a formal appeal to complete his appeal.  A 
Form 9 was provided for that purpose.  He was advised that 
he should respond within 60 days or within the remainder of 
the one year period from the notice of the rating action to 
perfect his appeal.  The veteran did file the Form 9, but 
the document specified that he was appealing the claims 
pertaining to back and knee disabilities and the navicular 
bone removal.  He did not mention left ear hearing loss or 
left eye disabilities.

As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of an 
SOC or SSOC (in certain circumstances) or the remainder of 
the one-year period after the mailing of notice of the 
initial determination, whichever is longer.  The veteran did 
not perfect his appeal by filing a substantive appeal in a 
timely fashion on these two issues.  When the veteran 
initially mentioned these two issues after the SOC, at a 
December 1996 hearing before a hearing officer at the RO, it 
was more than three months after a one year period following 
notice of the rating decision on these matters, and more 
than nine months after the notice of the SOC.  The hearing 
testimony does not qualify as a timely substantive appeal 
under either method for computing timeliness specified by 
regulation.  The veteran has not submitted any document that 
may be construed as a motion to extend for good cause the 
time period for submitting a substantive appeal.  See 
38 C.F.R. § 20.303.  He was provided an opportunity to show 
good cause in the July 2002 Board letter, but did not 
respond.  Absent a timely substantive appeal, the appeal was 
not perfected, and the Board is without jurisdiction to 
adjudicate this claim.  Hence, the claim must be dismissed.


ORDER

The appeals as to whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a left eye disability and entitlement to a 
compensable rating for left ear hearings loss are dismissed.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

